Citation Nr: 1636012	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing is of record.

In an October 2014 decision, the Board denied entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an August 2015 Order, the Court granted a Joint Motion for Remand, vacating the Board's denial of a higher initial rating for lumbar spine strain and remanding that issue to the Board with instructions for further development.  In March 2016, the Board remanded the claim for a higher initial rating to the Agency of Original Jurisdiction for development in accordance with the terms of the Joint Motion.  


REMAND

In the August 2015 Joint Motion, the parties agreed that, in the October 2014 decision, the Board did not provide an adequate statement of reasons or bases for finding that the Veteran was not entitled to a higher initial rating for a lumbar spine strain.  Specifically, the parties agreed that the Board did not address the Veteran's lumbar spine strain symptoms adequately as the VA examination reports of record did not address the degree of any additional loss of functionality during flare-ups of lower back disability symptomatology.  In explaining the reasons for that agreement, the parties specifically noted that, in a February 2014 VA medical examination report, a VA examiner reported being unable to determine the loss of functionality the Veteran experienced during flare-ups without resorting to speculation because the examiner did not witness flare-ups during testing.  The parties noted that statement was fraught with ambiguity and, therefore, before the Board could rely on it, the examiner had to either explain the basis for the opinion or the basis for the opinion had to be otherwise apparent in the Board's decision.  

In March 2016, the Board remanded the Veteran's claim, requesting that the Veteran be scheduled for an additional VA examination to determine the severity of the service-connected lumbar spine strain.  In the remand instructions, the Board requested that the VA examiner who performed the examination, in the examination report, express (as much as possible) the degree of functional loss that the Veteran had during flare-ups, in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The Board stated that, if the examiner were to conclude that an estimate of the range of motion during flare ups could not be provided without resorting to mere speculation, the examiner was to support that conclusion with a full and complete explanation.  

In an April 2016 VA medical examination report, written in attempted compliance with the Board's remand instructions, the Veteran reportedly told the examiner that he experienced flare-ups two to three times per day with physical strain.  After testing, the examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  When asked to determine whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with flare-ups, the examiner reported being unable to answer that question without resort to speculation because the Veteran was not examined during a flare-up.  The examiner made no further notations regarding flare-ups.  

The Board notes that the April 2016 VA examiner's findings regarding flare-ups are nearly identical to those of the February 2014 VA examiner.  As the parties agreed that the February 2014 VA examiner's findings were inadequate in the August 2015 Joint Motion, an additional remand is necessary to schedule an additional VA examination to determine the severity of the Veteran's lumbar spine strain disability symptoms, to include during flare-ups.

Additionally, in the April 2016 VA medical examination report, the Veteran reported being treated at an emergency room for aggravation of low back pain at some point after the February 2014 VA examination.  The Veteran indicated that emergency room examiners advised him to pursue injection therapy, but he declined at first.  At some point afterwards, he underwent epidural injection therapy which caused some pain relief for a week.  The record does not contain any treatment records denoting either emergency room treatment or epidural injections for low back pain.  An additional remand is necessary to obtain outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his service-connected low back strain.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records and any records denoting either emergency treatment or epidural injections for low back pain.

2.  Schedule the Veteran for a VA spine examination to be provided by a VA orthopedist who has not provided a previous examination to determine the current severity of the lumbar spine disability.  The examiner must review the claims file, to include all previous VA examination reports and this remand, and should note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays and range of motion evaluations, should be accomplished, and all clinical findings reported in detail.  The examiner must note the following:

(a)  The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences additional functional loss of due to pain, incoordination, fatigability, excess motion, or weakened motion, or during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(b)  The examiner must express (as much as possible) the degree of functional loss that the Veteran had during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups as far as performing the normal working movements of the spine with normal excursion, strength, speed, coordination, and endurance.

(c)  The examiner should state whether there are incapacitating episodes of intervertebral disc syndrome, which are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If so, the examiner should state the duration of any incapacitating episodes in a 12-month period.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

